Citation Nr: 1236229	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from March 1951 to March 1953  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied an increased disability evaluation for the Veteran's left knee internal derangement with patellar tendonitis, chondromalacia, and a Baker's cyst.  In February 2009, the RO denied a TDIU.  In March 2010, the Veteran submitted a Motion to Advance on the Docket.  In April 2010, the Board granted the Veteran's motion.  In May 2010, the Board remanded the Veteran's claims to the RO for additional action.  

In March 2011, the Board granted a separate 10 percent evaluation for the Veteran's left knee lateral instability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257; denied an evaluation in excess of 30 percent for his left knee internal derangement with patellar tendonitis, chondromalacia, and a Baker's cyst under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261; and remanded the issue of the Veteran's entitlement to a TDIU to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In May 2012, the accredited representative submitted a claim of entitlement to an increased evaluation for the Veteran's left knee disability.  The RO has not had an opportunity to address the claim.  The Board finds that the issue of an increased evaluation for the Veteran's left knee disability is inextricably intertwined with the certified issue of entitlement to a TDIU given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Clinical documentation dated after March 31, 2012, is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected disabilities after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after March 2012.  

3.  Then adjudicate the Veteran's entitlement to an increased evaluation for his left knee disability.  The Veteran should be informed of the resulting decisions and of his appellate rights.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).   Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


